Title: To George Washington from Thomas Bee, 5 March 1784
From: Bee, Thomas
To: Washington, George



Sir
Charleston [S.C.] 5 March 1784

The Charleston Library Society desirous of Testifying their Esteem for your Excellency, and at the same time of having the Opportunity to Inroll your Name as one of their Members, Did, by an Uninimous Vote at their last Anniversary Meeting, Elect you, an Honorary Member of their Society, as will appear by the inclosed Certificates, which as their President, I have now the Honour of Transmitting to your Excellency.
This Institution was formed about Thirty years ago, with an immediate view, to the Extension of Learning and Science amongst the Inhabitants of this New World, and ultimately, for the purpose of Endowing a College in the Neighbourhood of this City. The ravages of war have for a time suspended these Intentions, but the repose we have now the prospect of Enjoying, in the procuring of which, your Excellency has borne so distinguished a part, makes us look forward with pleasing satisfaction to the Completion of our Plan.

It is the wish of the Society that this Mark of their respect may prove acceptable to your Excellency, and it will be an infinite gratification for them to receive from you Sir, any hints or Observations for the improvement of their plan, or that may in any way contribute to the advancement of knowledge, or benefit of Mankind. with the most sincere respect and Esteem I have the honour to be your Excellency’s most Obt & most humble Servt

Tho. Bee

